Case 5:18-cv-04050-DDC-JPO Document 27-7 Filed 12/28/18 Page 1 of 3




           Exhibit 4
       Case 5:18-cv-04050-DDC-JPO Document 27-7 Filed 12/28/18 Page 2 of 3




                              DECLARATION OF M.T. BROWN

        I, M. T. Brown, declare that the following facts are true to the best of my knowledge,

information, and belief:

        1.      I am currently employed as a Detective for the Lawrence Police Department (LPD),

specializing in violent crimes and Forensic Video Analysis. Since 2008, I have served as an

instructor for LEVA, Law Enforcement Emergency Services Video Association International Inc. I

am one of the primary instructors for the Level 1 course (https://leva.org/index.php/training/leva-

training-courses/leva-level-1) which is taught both domestically and internationally. Additionally, I

have instructed groups such as the Douglas County District Attorney's Office, the basic recruit

academy, Capital Area Major Case Squad, the Governor's Crime Victim's Seminar (2005) and the

Kansas Division of International Association of Identifiers in the area of video clarification,

comparison of known images to images captured on video, investigative techniques related to video

analysis, and presentation of video analysis data. From 2010 to 2012 I taught Intro to Video

Systems for the Forensic Science Initiative, administered by West Virginia University.

        2.      Since 2000, I have received over 200 hours of training in forensic video and

photographic technology.

        3.      I have been recognized as a Certified Forensic Video Technician by LEVA,

International, Inc.

        4.      On or about September 28, 2017 the Topeka Police Department (TPD) requested

that LPD investigate the officer involved shooting of Dominque White.

        5.      On November 9, 2017 I began an analysis of video taken from the body worn

cameras of TPD Officers Cruse and Mackey, related to the September 28, 2017 shooting of White.




                                                 1
       Case 5:18-cv-04050-DDC-JPO Document 27-7 Filed 12/28/18 Page 3 of 3




Further, I analyzed video footage from Stormont Vail security, also taken on September 28, 2017,

related to the admission of Dominque White to the hospital.

        6.      My analysis is documented in the report entitled "Law Enforcement Center

Investigative Report" as part of LPD Case No. Ll 7072183. A true and accurate copy of this

document is attached to the Memorandum in Support of Defendants' Motion for Summary

Judgment.

        7.      All conclusions, statements, and comments stated in above-mentioned report are

based on my professional analysis and study of the body worn camera and security footage provided

to me as part of Case No. L17072183, and were completed utilizing my skills, experience, and

expertise in forensic video analysis.


                                                              et.M. T. Brown

       Executed   thisJr//' day of December, 2018.




                                                2
